        Case 2:20-cv-00006-SAB   ECF No. 27    filed 03/26/21   PageID.103 Page 1 of 2



 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT

 3
                                                                EASTERN DISTRICT OF WASHINGTON




 4                                                               Mar 26, 2021
                                                                     SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
     CHARLES DENISON, a single man,
 8
                 Plaintiff,                        No. 2:20-CV-00006-SAB
 9
10               v.
                                                   ORDER DISMISSING CASE
11
     UNITED STATES OF AMERICA,
12
                 Defendant.
13
14         Before the Court is the parties’ Stipulated Motion for Order of Dismissal,
15 ECF No. 26. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the
16 parties, the Court dismisses this action and closes the file.
17         Accordingly, IT IS HEREBY ORDERED:
18         1. The parties’ Stipulated Motion for Order of Dismissal, ECF No. 26, is
19 GRANTED. The above-captioned matter is DISMISSED with prejudice and
20 without fees or costs to either party.
21         2. Any pending pretrial motions are STRICKEN. All pretrial motions
22 deadlines are STRICKEN.
23       3. The trial date is STRICKEN.
24 //
25 //
26 //
27 //
28


     ORDER DISMISSING CASE * 1
      Case 2:20-cv-00006-SAB   ECF No. 27   filed 03/26/21   PageID.104 Page 2 of 2



1        4. The above-captioned matter is CLOSED.
2        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
3 this Order and provide copies to counsel and Ms. Hunter, and CLOSE the file.
4        DATED this 26th day of March 2021.
5
6
7
8
9
                                                   Stanley A. Bastian
10                                          Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DISMISSING CASE * 2
